[Cite as Allstate Ins. Co. v. Bowman, 2018-Ohio-4171.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                               SHELBY COUNTY


ALLSTATE INSURANCE COMPANY,

        PLAINTIFF-APPELLEE,
                                                               CASE NO. 17-18-05
        v.

KEVIN BOWMAN, ET AL.,

        DEFENDANTS-APPELLEES,
        -and-
                                                               OPINION
JOSEPH OLIPHANT, ET AL.,

        DEFENDANTS-APPELLANTS.



                  Appeal from Shelby County Common Pleas Court
                            Trial Court No. 16CV000158

                                      Judgment Affirmed

                           Date of Decision:        October 15, 2018




APPEARANCES:

        John F. McLaughlin for Appellants, Joseph & Anita Oliphant

        Edwin J. Hollern for Appellee, Allstate Insurance Company
Case No. 17-18-05


SHAW, J.

       {¶1} Defendants-Appellants, Joseph and Anita Oliphant (collectively

referred to as “the Oliphants”), appeal the May 14, 2018 judgment of the Shelby

County Court of Common Pleas, granting the motion for summary judgment filed

by Plaintiff-Appellee, Allstate Insurance Company (“Allstate”). On appeal, the

Oliphants claim that the trial court erred in finding the motor vehicle exclusion

clause in Allstate’s House & Home policy did not provide coverage for their claims

against its insured, Defendant-Appellee, Kevin Bowman.

                                  Relevant Facts

       {¶2} On April 22, 2015, Michelle Schuster caused an automobile accident in

a construction zone in Butler County, Ohio, where Joseph Oliphant and Amber

Rooks were pedestrians working at the time. Schuster was operating her own

automobile and was reportedly impaired. As a result of the accident, Joseph

Oliphant suffered serious physical injuries and Rooks was fatally injured. Allstate’s

insured, Bowman, allegedly slipped drugs into Schuster’s beverage and/or supplied

Schuster with marijuana, marijuana metabolite and/or Alprazolam, which she

ingested prior to the accident.

       {¶3} Joseph Oliphant and his wife, and the Estate of Amber Rooks, filed

lawsuits against Bowman alleging that he caused or contributed to Schuster




                                         -2-
Case No. 17-18-05


becoming impaired before she operated her own vehicle on the day of the accident.1

Upon being named a defendant in these lawsuits, Bowman tendered his defense to

Allstate, his homeowner’s insurance carrier.

                                         Procedural History

         {¶4} On July 19, 2016, Allstate filed a complaint for declaratory judgment

in Shelby County, where its insured Bowman resides, seeking a determination from

the trial court that it is not obligated to defend or indemnify Bowman or anyone else

for damages or injuries arising out of the April 22, 2015 automobile accident caused

by Schuster. Bowman, the Oliphants, the Estate of Rooks, and the Ohio Bureau of

Worker’s Compensation were named as defendants.

         {¶5} On October 17, 2016, the proceedings were stayed upon Bowman filing

a Notice of Chapter 7 Bankruptcy.

         {¶6} On November 6, 2017, Allstate filed a motion to reactivate the case

upon receiving an order from the United States Bankruptcy Court lifting the stay for

the purpose of the trial court deciding the insurance coverage issue. The trial court

subsequently placed the case on the active docket.




1
  The record indicates that the Oliphants filed their lawsuit in Butler County, Ohio (Joseph Oliphant, by and
through his Legal Guardian, Anita Oliphant, et al. v. Michelle Shuster, et.al, Butler County Case No. 2006
04 0953); and the Estate of Amber Rooks filed its lawsuit in Hamilton County, Ohio (Estate of Amber Rooks
by the Adminstratrix Shannon Dethlefs, Individually and as the Personal Representative of The Estate of
Amber Rooks, Deceased v. Michelle Schuster, et al., Hamilton County Case No. A1602365). These cases
were pending at the time Allstate instituted the instant action.

                                                    -3-
Case No. 17-18-05


        {¶7} On March 7, 2018, Allstate filed a motion for summary judgment

asserting that it did not have a duty to defend or indemnify Bowman against the

Oliphants’ and the Estate of Rooks’ claims because its House & Home Policy

contains a provision which excludes coverage for losses arising out of the use of

any motor vehicle. Allstate further asserted that Bowman’s conduct with respect to

causing Schuster’s impairment was an intentional act which was not an

“occurrence” to trigger coverage and is also specifically excluded by the intentional

acts exclusion in the policy. The Oliphants filed a response opposing the motion

for summary judgment. Allstate filed a sur-reply.2

        {¶8} On May 14, 2018, the trial court issued its decision granting summary

judgment in favor of Allstate, specifically finding that the claims asserted were

excluded under the motor vehicle exclusion in Allstate’s House & Home policy with

Bowman. The trial court further found its decision on the matter with respect to the

application of the motor vehicle exclusion dispositive and it need not consider

whether the claims were barred from coverage under the intentional acts exclusion.

Therefore, the trial court did not address the application of the intentional acts

exclusion in its decision.

        {¶9} The Oliphants appealed, asserting the following assignment of error.



2
  The Estate of Amber Rooks filed a notice of partial dismissal agreeing to be bound by any decision of the
trial court regarding the declaratory judgment action filed by Allstate. Accordingly, Allstate moved for
dismissal of the Estate of Amber Rooks pursuant to Civ.R. 41(A)(1)(a).

                                                   -4-
Case No. 17-18-05


       THE TRIAL COURT ERRED TO THE PREJUDICE OF
       JOSEPH AND ANITA OLIPHANT IN GRANTING SUMMARY
       JUDGMENT IN FAVOR OF ALLSTATE INSURANCE
       COMPANY AND HOLDING THAT ALLSTATE DOES NOT
       AFFORD LIABILITY COVERAGE TO KEVIN BOWMAN
       FOR THE OLIPHANTS’ CLAIM.

       {¶10} In their sole assignment of error, the Oliphants’ argue that the trial

court erred in granting Allstate’s motion for summary judgment. Specifically, they

argue that the trial court erred when it found that the motor vehicle exclusion in

Allstate’s House & Home policy with Bowman barred their claims for recovery for

the injuries Joseph Oliphant sustained as a result of the April 22, 2015 accident

caused by Schuster.

                                Standard of Review

       {¶11} We review a trial court’s decision on a motion for summary judgment

de novo. Grafton v. Ohio Edison Co., 77 Ohio St.3d 102, 105 (1996). Thus, this

court conducts an independent review of the evidence and arguments that were

before the trial court without deference to the trial court's decision. Brown v. Cty.

Commrs. of Scioto Cty., 87 Ohio App.3d 704, 711 (4th Dist.1993) (citation omitted).

       {¶12} Pursuant to Civ.R. 56(C), summary judgment is appropriate only

under the following circumstances: (1) no genuine issue of material fact remains to

be litigated, (2) the moving party is entitled to judgment as a matter of law, and (3)

viewing the evidence most strongly in favor of the nonmoving party, reasonable

minds can come to but one conclusion, that conclusion being adverse to the

                                         -5-
Case No. 17-18-05


nonmoving party. Harless v. Willis Day Warehousing Co., 54 Ohio St.2d 64, 66

(1978). “When seeking summary judgment on grounds that the non-moving party

cannot prove its case, the moving party bears the initial burden of informing the trial

court of the basis for the motion and identifying those portions of the record that

demonstrate the absence of a genuine issue of material fact on an essential element

of the non-moving party's claims.” Lundeen v. Graff, 10th Dist. Franklin No. 15AP-

32, 2015-Ohio-4462, ¶ 11, citing Dresher v. Burt, 75 Ohio St.3d 280, 293 (1996).

Once the moving party meets its initial burden, the nonmovant must set forth

specific facts demonstrating a genuine issue for trial. Dresher at 293.

                                    Relevant Law

       {¶13} Our task when interpreting an insurance policy is to “examine the

insurance contract as a whole and presume that the intent of the parties is reflected

in the language used in the policy. World Harvest Church v. Grange Mut. Cas. Co.,

148 Ohio St. 3d 11, 17, 2016-Ohio-2913, ¶ 28, quoting Westfield Ins. Co. v. Galatis,

100 Ohio St.3d 216, 2003-Ohio-5849. “If the contract terms are clear and precise,

the contract is not ambiguous and must be enforced as written.” Bluemile, Inc. v.

Atlas Indus. Contractors, Ltd., 10th Dist. Nos. 16AP-789, 16AP-791, 2017-Ohio-

9196, ¶ 14. In construing an insurance contract, the court is to look first at the plain

and ordinary meaning of the language in the policy to understand the intent of the

parties. Galatis, supra, 2003-Ohio-5849 at ¶ 11. Courts presume that the intent of


                                          -6-
Case No. 17-18-05


the parties to a contract resides in the language they chose to employ in the

agreement. Shifrin v. Forest City Enterprises, Inc., 64 Ohio St. 3d 635, 638, 1992-

Ohio-28, citing Kelly v. Med. Life Ins. Co., 31 Ohio St.3d 130 (1987), paragraph

one of the syllabus.

       {¶14} When the terms in a contract are unambiguous, courts will not in effect

create a new contract by finding intent not expressed in the clear language employed

by the parties. Alexander v. Buckeye Pipeline Co., 53 Ohio St.2d 241, 246 (1978).

“A contract cannot be unilaterally modified, and parties to a contract must mutually

consent to a modification.” Hanna v. Groom, 10th Dist. Franklin No. 07AP-502,

2008-Ohio-765, ¶ 27. “[A]n exclusion in an insurance policy will be interpreted as

applying only to that which is clearly intended to be excluded.” Hybud Equip. Corp.

v. Sphere Drake Ins. Co., Ltd., 64 Ohio St.3d 657, 665 (1992)(emphasis in original).

The Supreme Court of Ohio has held that provisions in an insurance contract that

are reasonably susceptible of more than one interpretation will be construed liberally

in favor of the insured. King v. Nationwide Ins. Co., 35 Ohio St.3d 208, (1988),

syllabus. “This rule, however, will not be applied so as to provide an unreasonable

interpretation of the words of the policy.” Laboy v. Grange Indemn. Ins. Co., 144

Ohio St. 3d 234, 237, 2015-Ohio-3308, ¶ 9, quoting Cincinnati Ins. Co. v. CPS

Holdings, Inc., 115 Ohio St.3d 306, 2007-Ohio-4917, ¶ 8.




                                         -7-
Case No. 17-18-05


                                  Discussion

       {¶15} The provisions of Allstate’s House & Home Policy at issue on appeal

states the following:

       Section II-Family Liability and Guest Medical Protection

       Coverage X

       Losses We Do Not Cover Under Coverage X:
       1. We do not cover any bodily injury or property damage
       intended by, or which may reasonably be expected to result from
       the intentional or criminal acts or omissions of, any insured
       person. This exclusion applies even if:

            a) such insured person lacks the mental capacity to govern
            his or her conduct;

            b) such bodily injury or property damage is of a different
            kind or degree than intended or reasonably expected; or

            c) such bodily injury or property damage is sustained by
            a different person than intended or reasonably expected.

            ***

       5. We do not cover bodily injury or property damage arising
       out of the ownership, maintenance, use, occupancy, renting,
       loaning, entrusting, loading or unloading of any motor vehicle or
       trailer. We will not apply this exclusion to:

            a) a motor vehicle in dead storage or used exclusively on
            an insured premises;

            b) any motor vehicle designed principally for recreational
            use off public roads, unless that vehicle is owned by an
            insured person and is being used away from an insured
            premises;


                                      -8-
Case No. 17-18-05


            c)    a motorized wheel chair;

            d) a vehicle used to service an insured premises which is
            not designed for use on public roads and is not subject to
            motor vehicle registration;

            e) a golf cart owned by an insured person when used for
            golfing purposes;

            f) a trailer of the boat, camper, home or utility type unless
            it is being towed or carried by a motorized land vehicle;

            g)    lawn and garden implements under 40 horsepower;

            h)    bodily injury to a residence employee.

            ***

      “Occurrence”—means an accident, including continuous or
      repeated exposure to substantially the same general harmful
      conditions during the policy period, resulting in bodily injury or
      property damage.

(Doc. No. 1, Ex. C. Policy at 4-5, 23-24) (emphasis in original to reflect terms

defined within the policy); id at 25-26 (identical exclusions for Coverage Y

pertaining to Guest Medical Protection)).

      {¶16} Notably, it is undisputed by the parties that none of the exceptions to

the motor vehicle exclusion apply to the case sub judice. Moreover, it is also

undisputed that Schuster was operating her own vehicle when she caused injury to

Joseph Oliphant. In other words, there is no dispute that Kevin Bowman was not

operating the vehicle that caused the accident nor is there any dispute that Bowman

did not own the vehicle that caused the accident.

                                        -9-
Case No. 17-18-05


       {¶17} The Oliphants contend that the only reasonable construction of the

motor vehicle exclusion stated above is that “the” which appears before the list of

terms “ownership, maintenance, use, occupancy, renting, entrusting, loading or

unloading” refers to the insured’s “ownership, maintenance, use, occupancy,

renting, entrusting, loading or unloading,” who in this instance is Kevin Bowman.

Thus, the Oliphants’ argue that because Bowman had no connection to the motor

vehicle involved in the accident, the motor vehicle exclusion does not apply to

preclude coverage of their claims.

       {¶18} Alternatively, the Oliphants argue that the motor vehicle exclusion is

ambiguous as to whether “the” limits the exclusion to “ownership, maintenance,

use, occupancy, renting, entrusting, loading or unloading” of the motor vehicle by

the insured, and as such must be construed in their favor.

       {¶19} For its part, Allstate contends that the motor vehicle exclusion is

unambiguous and the plain language specifically excludes coverage for losses

arising from the “ownership, maintenance, use, occupancy, renting, entrusting,

loading or unloading” of any motor vehicle.

       {¶20} In construing the language of the exclusion, the trial court found the

language unambiguous and observed that “[t]he Oliphants would have this court

add to the Allstate auto exclusion clause the phase “by the insured” or something

similar to that effect,” which it declined to do. (Doc. No. 70 at 6). The trial court


                                        -10-
Case No. 17-18-05


found that “the automobile exception clause of Allstate’s insurance policy excludes

coverage for the claim damages or injuries result[ing] from the use of any

automobile. The fact that Bowman had no connection with the motor vehicle and

that his conduct may have been separate and independent of the operation of the

motor vehicle does not abrogate the auto exclusion clause.” (Id.).

       {¶21} In its decision granting summary judgment in favor of Allstate, the

trial court observed that no relevant Ohio authority had addressed this precise issue

raised by this set of facts, and examined case law from other jurisdictions.

       {¶22} In Sauls v. Allstate Prop. & Cas. Ins. Co., teenagers Cheyenne Sauls

and Jason Lark were socializing with some friends when they visited the home of

another teenager, Justin McAllister. Sauls, 326 Ga. App. 821, 821-22, 757 S.E.2d

455, 456-057 (2014). At the McAllister home, Lark and Sauls consumed alcoholic

beverages obtained by McAllister, which they also consumed with the knowledge,

consent, or acquiescence of McAllister’s father, Todd McAllister. Id. After

midnight, Lark left the McAllister home, driving his parents’ vehicle. Sauls and

others were passengers in Lark’s vehicle. Id. Lark collided with a disabled moving

truck that was jutting into the roadway. Id. Sauls was ejected from Lark’s vehicle

and sustained fatal injuries. Id.

       {¶23} Debbie and Eric Sauls, individually and as the representatives of their

deceased daughter’s estate, filed suit against Todd and Justin McAllister, among


                                        -11-
Case No. 17-18-05


other defendants, alleging similar claims to the Oliphants’ against Bowman in the

underlying Butler County case. Sauls, 326 Ga. App. at 821-22. The Saulses also

advanced arguments in favor of coverage, specifically that “the exclusion for

injuries arising out of the use of a motor vehicle applies only when an insured

exercises control over the subject vehicle and that, because the McAllisters

exercised no control over Lark’s vehicle, the policy provides coverage.” Id. at 823.

       {¶24} The language of the motor vehicle exclusion implicated in Sauls is

identical to the language used in Allstate’s House & Home Policy at issue in the

instant case. Sauls, 326 Ga. App. at 823. In rejecting the Saulses’ contention that

“by an insured” is an implied modifier in the motor vehicle exclusion, the court in

Sauls examined the specific language chosen in the exclusion and ascertained the

intent of the parties to the insurance contract to determine that:

       Under the Allstate homeowner’s insurance policy at issue, quoted
       above, Todd McAllister insured himself, and relatives and
       dependents who lived with him, against having to pay damages
       which they might become legally obligated to pay because of
       bodily injury arising from an accident but not damages which they
       might become legally obligated to pay because of bodily injury
       arising out of the use of a motor vehicle. Allstate also agreed to
       pay certain medical expenses incurred by Todd McAllister’s
       guests, but not for bodily injury arising out of the use of a motor
       vehicle.

Id. at 824. Thus, the court in Sauls found that the motor vehicle exclusion clearly

and unambiguously barred coverage of the Saulses’ claims for bodily injury against

McAllister.

                                         -12-
Case No. 17-18-05


       {¶25} Other jurisdictions have construed the same motor vehicle exclusion

in a similar manner to bar coverage under a homeowner’s policy when the facts

involve the impairment of a third party at the insured’s home which allegedly

contributes to the bodily injury or death of another when the third party subsequently

has a motor vehicle accident while operating his or her own vehicle. See e.g.,

Allstate v. Essiam, U.S. Dist. Ct. Conn. No. 3:15-CV-00180 (May 27, 2016)(stating

that “when the motor vehicle exclusion refers to ‘any motor vehicle’ it is referring

to an indiscriminate motor vehicle of whatever kind. This means the motor vehicle

exclusion applies to any car whatsoever, regardless of the motor vehicle owner’s

identity or relationship with the insured”); Allstate v. Miller, 732 F.Supp.2d 1128

(Hawai’i 2010); Allstate Ins. Co. v. Keillor, 203 Mich. App. 36, 42, 511 N.W.2d

702, 705 (1993).

       {¶26} Underpinning the rationale set forth by the courts in these cases is that

basic concept that “[r]isks associated with motor vehicle accidents are not normally

risks associated with home or property ownership” Miller, supra, 732 F.Supp.2d

1128 at 1137. “Generally speaking, a homeowner’s insurance policy is designed to

protect against losses arising out of the ownership or use of a particular residential

building and its appurtenant structures, not liability connected to the operation of

motor vehicles on public highways. The risk of liability from the use of a motor




                                        -13-
Case No. 17-18-05


vehicle is traditionally and properly covered by motor vehicle policies, not by

homeowner’s insurance.” Keillor, supra, Mich. App. at 42.

       {¶27} We agree with the rationale set forth by the trial court and the other

jurisdictions stated above and find that the terms in Allstate’s motor vehicle

exclusion in its House & Home policy are clear and precise. Therefore, we conclude

that the motor vehicle exclusion is not ambiguous and must be enforced as written,

which is to exclude from coverage bodily injury or property damage arising out of

the ownership, maintenance, use, occupancy, renting, loaning, entrusting, loading

or unloading of any motor vehicle or trailer arising out of any motor vehicle.

Notably, the Oliphants have not provided us with any persuasive authority to find

either that the motor vehicle exclusion is ambiguous or that the language can be

reasonably construed to apply only to those vehicles to which the insured has some

connection. Accordingly, we do not find that the trial court erred in granting

summary judgment in favor of Allstate and we overrule the assignment of error.

       {¶28} Based on the foregoing, we overrule the assignment of error and affirm

the judgment of the trial court.

                                                              Judgment Affirmed

PRESTON, J., concurs.

WILLAMOWSKI, P.J., concurs in Judgment Only.

/jlr


                                       -14-